J-S75030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

BILLY LANGLEY

                            Appellant                No. 801 EDA 2016


                 Appeal from the PCRA Order February 12, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0013927-2008


BEFORE: BOWES, J., MOULTON, J., and MUSMANNO, J.

MEMORANDUM BY MOULTON, J.:                      FILED DECEMBER 05, 2016

       Billy Langley appeals from the order of the Philadelphia County Court

of Common Pleas dismissing his petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546. We affirm.

       On October 21, 2009, Langley pleaded guilty to charges of third-

degree murder, robbery, forgery under altered writings, theft by unlawful

taking, possessing instruments of crime, and access device used to or

attempted to be used to obtain services.1 At Langley’s guilty plea hearing,

the trial court conducted an extensive colloquy, which included inquiry into

Langley’s mental health. Langley told the court that he was currently on a

number of medications that helped him “understand better.”              N.T.,
____________________________________________


       1
      18 Pa.C.S. §§ 2502(c), 3701(a)(1)(i), 4101(a)(1), 3921(a), 907(a),
and 4106(a)(1), respectively.
J-S75030-16



10/21/09, at 4. After the colloquy, the court accepted Langley’s guilty plea,

which the court found was knowing, intelligent, and voluntary. Id. at 25.

       Immediately following the guilty plea, the trial court held a sentencing

hearing.     At the hearing, the court asked Langley’s counsel, from the

Defender Association of Philadelphia (“Defender Association”), if there was

anything she wanted to tell the court about her client. Id. Counsel told the

court that Langley “has had an ongoing mental health problem since the age

of ten,” id. at 25-26, and that although Langley had not been taking his

medicine at the time of the crimes, he had complied with his medication

regimen since entering prison, id. at 26-27. The court sentenced Langley to

an aggregate term of 40 to 80 years’ imprisonment. Id. at 27-37.

       On October 29, 2009, Langley filed a pro se motion to withdraw his

guilty plea. The trial court appointed new defense counsel for a hearing on

Langley’s motion.        Counsel requested all mental health evaluations of

Langley that were in the possession of the Defender Association.                 The

hearing took place on March 15, 2010.                   Counsel from the Defender

Association2     informed     the    court     that   Langley’s   competency   “while

investigated, was not truly an issue.” N.T., 3/25/10, at 6. He also said that

no written report on Langley’s competency had been prepared, but that the
____________________________________________


       2
        The attorney from the Defender Association who had represented
Langley at the guilty plea hearing was unavailable to testify at the March 15,
2010 hearing. Another attorney from the Defender Association testified in
her stead.



                                           -2-
J-S75030-16



Defender Association had received an oral report from a psychologist. Id. at

7. The court instructed counsel from the Defender Association and Langley’s

newly appointed counsel to discuss the investigation into Langley’s mental

health. Id. at 11. After the discussion, Langley’s new counsel told the court

she was concerned about “[getting] pulled into a PCRA down the road” if she

was to rely on the representations made by counsel from the Defender

Association. Id. at 12.

       Langley’s counsel then told the court that Langley wished to withdraw

his motion. Id. at 18. Langley, via a video conference call, testified that he

and counsel had met one week earlier, and that at the meeting he had told

counsel that he no longer wished to proceed with the motion. Id. at 22-23.3

During subsequent questioning, Langley confirmed that the medication he

was taking helped him to think. N.T., 3/15/10, at 27. Langley testified that

he understood the consequences of withdrawing the motion, and informed

the court that he wished to withdraw his motion to withdraw his guilty plea.

Id. at 32-33.        The trial court found that Langley made this decision

knowingly, intelligently, and voluntarily. Id. at 33.




____________________________________________


       3
        Upon questioning by his counsel, Langley testified that he did not
read, but that he understood English and that he understood what was
happening at the hearing. N.T., 3/15/10, at 24-25. He also told the court
that he had understood counsel during their meeting the previous week. Id.
at 25.



                                           -3-
J-S75030-16


       On March 25, 2011, Langley filed a pro se PCRA petition, after which

the PCRA court appointed counsel.              On August 24, 2012, Langley filed an

amended PCRA petition.           On July 2, 2015, Langley filed a supplemental

amended PCRA petition, to which he attached a report from Dr. Steven

Samuel, who had performed a psychological evaluation of Langley. 4 In his

report, Dr. Samuel opined that Langley had been unable to enter a knowing,

intelligent, and voluntary plea at the time he entered his guilty plea.         Dr.

Samuel’s Rpt., 6/22/15, at 6. On December 11, 2015, the Commonwealth

filed a motion to dismiss Langley’s PCRA petition. On January 12, 2016, the

PCRA court sent Langley notice of its intent to dismiss his petition pursuant

to Pennsylvania Rule of Criminal Procedure 907. On February 12, 2016, the

PCRA court dismissed the petition without a hearing.5 Langley filed a timely

notice of appeal on March 14, 2016.6              Both Langley and the PCRA court

complied with Pennsylvania Rule of Appellate Procedure 1925.

____________________________________________


       4
        Although the trial court had found that Langley was competent
during his guilty plea colloquy, at PCRA counsel’s request, and “out of an
abundance of caution,” the PCRA court allocated funds to counsel to hire Dr.
Samuel for the purposes of a psychiatric examination and evaluation of
Langley. Opinion, filed 4/15/16, at 6 (“1925(a) Op.”).
       5
        On February 2, 2016, Langley filed a motion to obtain new PCRA
counsel, which the PCRA court granted. New PCRA counsel was appointed
on February 29, 2016.
       6
       Although 30 days after February 12, 2016 was Sunday, March 13,
2016, Langley had until Monday, March 14, 2016 to file a timely notice of
appeal. 1 Pa.C.S. § 1908 (When last day of time period “fall[s] on Saturday
(Footnote Continued Next Page)


                                           -4-
J-S75030-16


      Langley raises the following question on appeal:

             Did the PCRA Court err in dismissing [Langley’s]
             PCRA Petition without a hearing when PCRA counsel
             presented an expert psychologist report showing that
             [Langley] could not have engaged in a plea colloquy
             that was made knowingly, intelligently, and
             voluntarily?

Langley’s Br. at 4. The issue as stated addresses only whether a hearing is

required to determine whether Langley entered his guilty plea knowingly,

intelligently, and voluntarily. Langley’s brief, however, also argues that his

counsel was ineffective, and accordingly, that a hearing is required to

determine whether counsel was ineffective for allowing Langely to plead

guilty despite his alleged incompetence to do so. Langley’s Br. at 11.7

      A PCRA court must hold a hearing only where the PCRA petition, or the

Commonwealth’s answer, raises an issue of material fact. Commonwealth

v. Eichinger, 108 A.3d 821, 849 (Pa. 2014) (citing Pa.R.Crim.P. 909(B)(1)-
                       _______________________
(Footnote Continued)

or Sunday, . . . such day shall be omitted from the computation.”); Pa.R.A.P.
107 (“Chapter 19 of Title 1 of the Pennsylvania Consolidated Statutes (rules
of construction) so far as not inconsistent with any express provision of
these rules, shall be applicable to the interpretation of these rules . . . .”).
      7
         When analyzing claims for ineffectiveness of counsel, we begin with
the presumption that counsel was effective. Commonwealth v. Spotz, 18
A.3d 244, 259-60 (Pa. 2011). “[T]he defendant bears the burden of proving
ineffectiveness.” Commonwealth v. Ligons, 971 A.2d 1125, 1137 (Pa.
2009). To overcome the presumption of effectiveness, a PCRA petitioner
must demonstrate that: “(1) the underlying substantive claim has arguable
merit; (2) counsel whose effectiveness is being challenged did not have a
reasonable basis for his or her actions or failure to act; and (3) the petitioner
suffered prejudice as a result of counsel’s deficient performance.” Id. “A
claim of ineffectiveness will be denied if the petitioner’s evidence fails to
meet any of these prongs.” Id.



                                            -5-
J-S75030-16



(2)). “If a PCRA petitioner’s proof is insufficient to establish a prima facie

case, or his allegations are refuted by the existing record, an

evidentiary hearing is unwarranted.”           Id. at 849 (citations omitted)

(emphasis added); see also Commonwealth v. Morris, 684 A.2d 1037,

1042 (Pa. 1996) (holding that evidentiary hearing is not required when there

are no disputed factual issues).      “A PCRA court’s decision denying a claim

without a hearing may only be reversed upon a finding of an abuse of

discretion.”    Commonwealth v. Walker, 36 A.3d 1, 17 (Pa. 2011).         The

Supreme Court of Pennsylvania has previously explained the abuse of

discretion standard as follows:

               The term “discretion” imports the exercise of
               judgment, wisdom and skill so as to reach a
               dispassionate conclusion, within the framework of
               the law, and is not exercised for the purpose of
               giving effect to the will of the judge. Discretion must
               be exercised on the foundation of reason, as
               opposed to prejudice, personal motivations, caprice
               or arbitrary actions. Discretion is abused when the
               course pursued represents not merely an error of
               judgment, but where the judgment is manifestly
               unreasonable or where the law is not applied or
               where the record shows that the action is a result of
               partiality, prejudice, bias or ill will.

Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000) (citation

omitted).

      Langley claims that the opinions expressed in Dr. Samuel’s report

necessitate an evidentiary hearing on his competence to enter a guilty plea.

Disagreeing, the PCRA court found:



                                        -6-
J-S75030-16


          As a basis for his conclusion that petitioner was not
          able to enter into a knowing, intelligent, and
          voluntary guilty plea, Dr. Samuel stated that
          petitioner was not medicated at the time of the guilty
          plea. . . .

          However, as demonstrated by his testimony,
          [Langley] was medicated at both hearings, and the
          medication helped petitioner to understand what was
          going on:

                The Court: And I believe you’ve been
                previously diagnosed as being bipolar
                from the time that you were ten years
                old?

                [Langley]: Yes.

                The Court: And are you presently - well,
                it says here that you are on medication
                in the last week: Haldol, Cogentin, and
                Prozac. Are you on anything today? The
                same medication?

                [Langley]: Yes, ma'am, yes.

                The Court: Does that help you
                understand better or prevent you from
                understanding?

                [Langley]: It helps me.

                The Court: Okay. If at any time I say
                something that you don't know what I'm
                talking about or you're unclear, don't just
                agree with me to agree. You can always
                talk to your attorney, Ms. Younis.

          N.T. 10/21/09 at 4.

                [Defense counsel]: Are you on any
                medication that would interfere with your
                ability to understand what you're doing?


                                   -7-
J-S75030-16


                 [Langley]: I'm on psych meds.

                 [Defense counsel]: Okay. And for the
                 record, what are those meds?

                 [Langley]:   Haldol,      Cogentin,   and
                 depression medicine.

                 [Defense counsel]: And we talked - I'm
                 sorry, because we did talk about this last
                 week, you take those through the prison;
                 is that correct?

                 [Langley]: Yes, ma'am.

                 [Defense counsel]: And they've been
                 prescribed to you for how long?

                 [Langley]: Two years.

                 [Defense counsel]: There's been no
                 change in your medication in the last
                 week or so; is that correct?
                 [...]

                 [Langley]: No, ma'am.
                 [...]

                 [Defense counsel]: And that medication
                 actually helps you to think is what you
                 told me; is that true?

                 [Langley]: Yes.

           N.T. 3/15/10, at 26-27.

1925(a) Op. at 8 (emphasis in original).

     With respect to Dr. Samuel’s report, the PCRA court found:

           Dr. Samuel himself admits that [Langley’s]
           schizophrenia is “in partial remission on medication.”
           Dr. Samuel Report, 6/22/15, at 3. Further, Dr.
           Samuel states that [Langley’s] diagnosis of sedative

                                     -8-
J-S75030-16


            use disorder and cannabis use disorder is “in
            sustained remission in a controlled environment.”
            Id. Although Dr. Samuel states that, in his opinion,
            [Langley] was unable to enter into a knowing,
            intelligent, and voluntary guilty plea, he failed to
            state how [Langley’s] diagnoses affected the
            voluntariness of his plea.      As [Langley] was in
            custody at the time of his guilty plea and at the time
            he chose to withdraw his motion to withdraw his
            guilty plea, [Langley] was being administered the
            medications that helped him to think more clearly.
            [Langley] himself testified that he was taking his
            medication at those times, which helped control his
            illness and helped him to understand what was
            taking place. A review of the entire colloquy, as well
            as of the notes of testimony from the March 15,
            2010 hearing, support the conclusion that [Langley]
            had been taking his medication and that he had a
            rational as well as factual understanding of the
            proceedings against him during the entirety of his
            plea. Even if he were not able to read the colloquy
            himself, everything was sufficiently explained to
            [Langley] by this Court, and had already been
            explained to him by his attorneys. N.T. 10/21/09 at
            15-16.

Id. at 8-9.    The PCRA court did not abuse its discretion by dismissing

Langley’s petition without a hearing. Dr. Samuel’s report creates no issue of

material fact necessitating an evidentiary hearing, as Langley’s mental

health history, by itself, did not preclude the trial court from finding that he

was competent to stand trial or enter a guilty plea.      Commonwealth v.

Frey, 904 A.2d 866, 873 n.10 (Pa. 2006). Similarly, the report creates no

issue of material fact as to Langley’s ineffectiveness of counsel claim, which

fails if the underlying competency claim fails.




                                     -9-
J-S75030-16


     Moreover, Langley offers no explanation for the discrepancy between

his statements at the hearings and Dr. Samuel’s report regarding whether

Langley was medicated at the time he entered his guilty plea.       Langley

states only that “medication ingestion is not a polar issue and it is these

potential wrinkles and inconsistencies that ought to be explored at en [sic]

evidentiary hearing.”     Langley’s Br. at 12.   Rather than indicating that

Langley was confused or unable to comprehend what was happening at the

hearings, the record establishes that Langley affirmed numerous times that

he understood what was happening. N.T., 10/21/09, at 8-25, 40-41; N.T.,

3/15/10, at 21-33. The PCRA court’s decision to dismiss Langley’s petition

without a hearing was not an abuse of discretion.

     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/2016




                                    - 10 -